BORDEN, J.,
concurring. I fully concur with and join the majority opinion. I write separately only to respond briefly to the statement in the concurring opinion of Justice Palmer that “the burden allocation scheme the majority adopts today will be dispositive only in those relatively rare cases in which the evidence adduced regarding the best interests of the child with respect to relocation is in equipoise.” First, once the custodial parent has met his or her initial burden of establishing the legitimacy of the relocation, it is very unlikely that the evidence will be in equipoise.
Furthermore, although the statement of Justice Palmer is true — that is, allocating a burden of proof by the preponderance of the evidence is dispositive only when the fact finder determines that the evidence is in equipoise, and therefore the party with the burden loses — the emphasis on that truism unduly minimizes the other, significant aspects of the allocation of a burden of proof. In addition to determining when the allocation will be dispositive, it also informs the parties of what precisely they have to prove. Furthermore, it provides a structure for the trial court regarding how to think about the case as it hears the evidence.
*442Most fundamentally, however, by the law establishing a burden of proof on a particular issue, it establishes what the law considers to be the presumed outcome of a particular type of case, and states the law’s position on what is necessary to change that outcome. This process implicitly expresses the societal values involved in the particular type of litigation in question. The decision in this case appropriately expresses our state’s determination of the difficult and delicate balance between the necessary mobility of life in today’s world and the inevitable, painful dislocations that such mobility imposes on families riven by marital dissolution.